Name: Commission Regulation (EC) No 1398/2003 of 5 August 2003 amending Annex A to Council Directive 92/65/EEC to include the small hive beetle (Aethina tumida), the Tropilaelaps mite (Tropilaelaps spp.), Ebola and monkey pox (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  trade;  agricultural activity;  tariff policy;  health
 Date Published: nan

 Important legal notice|32003R1398Commission Regulation (EC) No 1398/2003 of 5 August 2003 amending Annex A to Council Directive 92/65/EEC to include the small hive beetle (Aethina tumida), the Tropilaelaps mite (Tropilaelaps spp.), Ebola and monkey pox (Text with EEA relevance) Official Journal L 198 , 06/08/2003 P. 0003 - 0006Commission Regulation (EC) No 1398/2003of 5 August 2003amending Annex A to Council Directive 92/65/EEC to include the small hive beetle (Aethina tumida), the Tropilaelaps mite (Tropilaelaps spp.), Ebola and monkey pox(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(1) to Directive 90/425/EEC(1), as last amended by Regulation (EC) No 998/2003 of the European Parliament and of the Council(2), and in particular Article 22, first paragraph, thereof,Whereas:(1) The trade and importation of bees in the Community is governed by Directive 92/65/EEC. Directive 92/65/EEC lays down certain rules concerning animals and species susceptible to the notifiable diseases listed in Annex A to that Directive.(2) The small hive beetle (Aethina tumida) is an exotic pest affecting honey bees and bumble bees that has spread from Africa to a number of other third countries, creating serious problems to the apiculture industry.(3) The small hive beetle is not listed by the Office Internationale des Epizooties (OIE) and information about the extent of its infestation in third countries is not available.(4) No cases have been reported in the Community however the small hive beetle is not a notifiable disease within the European Community under Directive 92/65/EEC.(5) If introduced into the Community, the small hive beetle could have devastating consequences on the health status of honey bees, on the apiculture industry and on the production of honey.(6) Tropilaelaps (Tropilaelaps spp.) is an exotic parasitic mite affecting honey bees that is mainly found in south-east Asia but which if imported into the Community could have devastating consequences on the health status of honey bees, on the apiculture industry and on the production of honey.(7) Tropilaelaps is an OIE notifiable disease. However it is not a notifiable disease within the European Community under Directive 92/65/EEC.(8) Ebola virus and monkey pox virus are recorded from time to time in certain third countries and Community measures restricting imports have been taken against Ebola and monkey pox as these zoonotic diseases can affect or be carried by certain animals; it is therefore opportune for transparency and clarity to include these diseases as notifiable under Directive 92/65/EEC.(9) Therefore it is necessary to add the small hive beetle, Tropilaelaps spp., Ebola virus, and monkey pox virus to the list of notifiable diseases in Annex A to Directive 92/65/EEC.(10) Directive 92/65/EEC should therefore be amended accordingly.(11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annex A to Directive 92/65/EEC is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54.(2) OJ L 146, 13.6.2003, p. 1.ANNEXAnnex A to Directive 92/65/EEC is replaced by the following:"ANNEX ANotifiable diseases in the context of this Directive>TABLE>"